DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

Information Disclosure Statement
The information disclosure Statement(s) filed on 08/18/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Status of Claims
•	This action is in reply to the RCE filed on 10/04/2022.
•	Claims 1, 7-8, 12, and 18-20 have been amended and are hereby entered.
•	Claims 6 and 17 have been canceled.
•	Claims 1-5, 7-16, and 18-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed October 4, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 7, that the claims provide a clear technical advancement in the technical field of transfer interfaces, the Examiner respectfully disagrees.  The pending claims do not describe a technological solution to a technical problem.  Rather, the pending claims are directed to improving sending and receiving information about financial transactions regarding transfer of resources (see at least [0003]-[0005] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., sending and receiving information about financial transactions regarding transfer of resources, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.  
Furthermore, regarding Applicant’s arguments on page 7, where Applicant has relied on paragraph [0004] of the specification of the instant application for showing a technical advancement in the technical field, the argument is persuasive.  Paragraph [0004] of the Specification states: “Such transfers may fail for any one of a number of reasons. By way of example, sometimes transfers are cancelled by a transferring party. Such cancellation may not be known to a recipient party and they may only discover long after they were expecting a transfer to occur that the transfer has, in fact, failed. Tracking of transfers and monitoring failed transfers can be particularly difficult in correspondent banking due, in part, to the volume of transactions typically involved.”  This does not describe a technical advancement in a technical field, but rather this portion of the specification describes problems with sending and receiving information about financial transactions of transfer of resources.  The arguments therefore are not persuasive.
Regarding Applicant’s arguments on page 7 regarding the claimed interface features including the selectable option, the Examiner respectfully points out that these limitations do not provide a technological solution to a technological problem.  Rather the additional elements merely further describe the technological environment or field of use of a computer network.  The Applicant has failed to point out how the selectable option of the user interface, or how any feature of the claimed interface, improves the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s arguments on page 7, that the claimed subject matter cannot be practically applied in the mind, the argument is not persuasive.  As an initial matter, just because an idea cannot be practically applied in the mind, does not mean it’s not directed towards an abstract idea.  Furthermore, Examiners are directed to continue to use the Mayo/Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Regarding Applicant’s argument on page 7, that the claimed subject matter is not directed to a judicial exception, the Examiner respectfully disagrees.  The argument is not convincing.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for determining whether a funds transfer has been made and notifying a recipient of a funds transfer whether a funds transfer has been made, and enabling a user to cancel a transfer of funds.  The Specification at [0003]-[0005] describes how transfer of funds may fail, for example when transfers are canceled by a transferring party, and the difficulty of tracking transfers and monitoring failed transactions.  The Specification and claims focus on an improvement to sending and receiving information about financial transactions regarding transfer of resources, which is a commercial interaction of sales activities or behaviors and business relations, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments on pages 7-8, that the claimed subject matter applies or uses a judicial exception in a meaningful way beyond generally linking such that the claim as a whole is more than a drafting effort design to monopolize the alleged exception, the Examiner respectfully disagrees.  As an initial matter, it is noted “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Furthermore, regarding the argument that the subject matter applies the judicial exception in a meaningful way, the Examiner respectfully notes that the claims do not recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a communications module; a processor coupled to the communications module; a memory storing processor-executable instructions; and a non-transitory computer readable storage medium comprising processor-executable instructions; providing a notification by updating an intraday resource availability interface currently displayed on a client device; and a notification to enable a selectable option that allows the client device to communicate with the server computer system such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a communications module; a processor coupled to the communications module; a memory storing processor-executable instructions; and a non-transitory computer readable storage medium comprising processor-executable instructions to perform the claimed method steps and system functions.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0003]-[0005], describing how transfer of funds may fail, for example when transfers are canceled by a transferring party, and the difficulty of tracking transfers and monitoring failed transactions.
Regarding Applicant’s arguments on page 8, that the claims improve on convention methods and systems, the Examiner respectfully disagrees.  The claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., how transfer of funds may fail, for example when transfers are canceled by a transferring party, and the difficulty of tracking transfers and monitoring failed transactions.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: a server computer system comprising a processor coupled a communications module and a memory storing processor-executable instructions. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following: “Example embodiments of the present application are not limited to any particular operating system, system  architecture, mobile device architecture, server architecture, or computer programming language” See [0275].  And, “It will be understood that the applications, modules, routines, processes, threads, or other software components implementing the described method/process may be realized using standard computer programming techniques and languages.”  See [0276].  The argument is therefore not persuasive.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 10-11, that the cited art of record does not teach or disclose “in response to determining that the expected transfer has not been made, provide a notification by updating an intraday resource availability interface currently displayed on a client device associated with a recipient of the expected transfer to highlight the expected transfer and to enable a selectable option that allows the client device to communicate with the server computer system to cancel the expected transfer and cease attempts to determine whether the transfer associated with the expected transfer has been made,” the Examiner respectfully disagrees.  As an initial matter, and as is discussed in detail in the 103 rejection below, Maheshwari teaches the limitation of in response to determining that the expected transfer has not been made, provide a notification by updating an intraday resource availability interface currently displayed on a client device associated with a recipient of the expected transfer to highlight the expected transfer at least at [0052] and FIG. 5A – 5B, showing after the system detects an overdraft on the account, an interface being updated upon a user selecting “show overdraft info” and upon selection an interface that displays upcoming account deposits and withdrawals.  The Examiner is interpreting the user interface displaying the account balance and upcoming withdrawals/deposits as a notification.  Furthermore, the Examiner is interpreting the display of the upcoming withdrawals/deposits listed under a bolded underlined title “Upcoming Transactions” header, as displayed in FIG. 5B, as updating to highlight the expected transfer.  
Furthermore, and as is discussed in detail in the 103 rejection below, Maheshwari teaches the limitation of enable a selectable option that allows the client device to communicate with the server computer system to cancel the expected transfer at least at [0054]-[0055] and FIG. 5C, disclosing a user selecting options on a user interface, for example an option to cancel an upcoming payment in which a system may allow the user to cancel a withdrawal transaction that may cause the account overdraft.  
The cited art of record therefore teaches these limitation.
Applicant’s arguments on pages 10-11 regarding the claim limitation of “cease attempts to determine whether the transfer associated with the expected transfer has been made” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Examiner’s Note
The Examiner notes that the Specification recites the following regarding the “resource”: “the resources may include stored value, such as fiat currency.”  See [0046].  
The Examiner also notes that the Specification recites the following regarding the “electronic message”: “The message indicates at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer. The message may include other metadata such as, for example, an account identifier, a transaction reference number, a currency code, an identifier of an ordering party, an identifier of an ordering institution, or an identifier of an intermediary. The electronic message may be received from a third party server 190 (FIG. 1) or from a client device 150. By way of example, the third party server 190 may be a server associated with another financial institution.” See [0248].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 12, and 20 are directed to a system (claim 1), a method (claim 12), and an apparatus (claim 20).  Therefore, on its face, each independent claim 1, 12, and 20 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 20 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receive an electronic message indicating an expected transfer, the message indicating at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer; detect a trigger condition associated with the expected transfer; in response to detecting the trigger condition associated with the expected transfer, determine whether a transfer associated with the expected transfer has been made; and in response to determining that the expected transfer has not been made, provide a notification; a recipient of the expected transfer to highlight the expected transfer, and to enable an option to cancel the expected transfer and cease attempts to determine whether the transfer associated with the expected transfer has been made.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining whether a funds transfer has been made and notifying a recipient of a funds transfer whether a funds transfer has been made, and enabling a user to cancel a transfer of funds, which is a commercial interaction of sales activities or behaviors and business relations.  The mere nominal recitation of a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions in communication with a client device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a communications module; a processor coupled to the communications module; a memory storing processor-executable instructions; and a non-transitory computer readable storage medium comprising processor-executable instructions; providing a notification by updating an intraday resource availability interface currently displayed on a client device; and a notification to enable a selectable option that allows the client device to communicate with the server computer system are recited at a high-level or generality (i.e., as generic computer components performing generic computer functions of receiving a message, detecting a trigger condition, determining whether a transfer has been made, providing a notification, and enabling canceling of a transfer) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-5, 7-11, 13-16, and  18-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 7-16, and 18-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180060843 A1 (“Maheshwari”) in view of US 20160071194 A1 (“Proulx”).
Regarding claim 1, Maheshwari discloses a server computer system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to (See at least [0069]-[0070], and FIG. 4.  See at least [0017]-[0019] and FIG. 1. ): 
receive an electronic message indicating an expected transfer, the message indicating at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer (The payment provider server may determine upcoming potential withdrawals from the account, such as payments, bill pay, or expenses.  See at least [0041].  The system may determine upcoming account deposits. The upcoming deposits may be scheduled by the user.  See at least [0045].  See also [0048].  The payment provider server may retrieve account activities and account transactions, such as payments, withdrawals, deposits, and the like, from banks or financial institutions periodically, such as every minute, every hour, or every day.  See at least [0034].  See also FIG. 5B, “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”); 
detect a trigger condition associated with the expected transfer; in response to detecting the trigger condition associated with the expected transfer, determine whether a transfer associated with the expected transfer has been made (Determining an upcoming withdrawal or deposit on a future time/date.  See at least [0041]-[0048] and see at least FIG. 3, steps 304-306.  See also FIG. 5B, “Scheduled Payments: 8/12 8:30AM utility bill $28357” and “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”  The payment provider server may monitor transactions made via the user account. For example, the payment provider server may retrieve account activities and account transactions, such as payments, withdrawals, deposits, and the like, from banks or financial institutions periodically, such as every minute, every hour, or every day. Thus, the payment provider server may keep track of and monitor various account transactions and changes in account balance in real time in order to detect potential account overdraft in real time.  See at least [0034].  For example, the system may monitor text messages or emails with friends or online social media postings and determine based on a conversation with a friend that a user is about to make a payment.  See at least [0043]. See also [0043].  The Examiner is interpreting detecting a potential transaction from monitoring as detecting a trigger condition associated with the expected transfer.  The Examiner also interprets determining that the deposit/withdrawal is upcoming as determining a transfer associated with the expected transfer has not been made.); and 
in response to determining that the expected transfer has not been made, provide a notification by updating an intraday resource availability interface currently displayed on a client device associated with a recipient of the expected transfer to highlight the expected transfer (FIGs. 5A-5B depict an updating to an intraday resource availability interface, see FIG. 5A, with “Show overdraft info” button and FIG. 5B, showing the overdraft info.  The “show overdraft info” button of FIG. 5A may enable the system to provide detailed information regarding the detected account overdraft to the user, as shown in FIG. 5B.  See at least [0052].  The system may determine upcoming potential account withdrawals that are likely to occur in the next several minutes, several hours, or the next few days.  See at least [0044].  The system may determine upcoming potential account deposits that are likely to occur in the next several hours.  See at least [0048].  The Examiner interprets the user interface displaying the account balance and upcoming withdrawals/deposits as a notification.  Furthermore, the Examiner interprets the display of the upcoming withdrawals/deposits listed under a bolded underlined title “Upcoming Transactions” header, as displayed in FIG. 5B, as updating to highlight the expected transfer.); 
and to enable a selectable option that allows the client device to communicate with the server computer system to cancel the expected transfer (A button “options to avoid overdraft” may be provided with the overdraft information and the user may click on or select the button “options to avoid overdraft” to request or show different options available for preventing the detected account overdraft. For example, in response to the user selecting “options to avoid overdraft” button, the mobile app may display various options to avoid overdraft.  The options may include modifying an upcoming payment, requesting for credit/loan, changing a funding source, transferring funds from another account, borrowing from others, making a mobile deposit, or the like. The user may select one or more of these options to prevent account overdraft.  See at least [0054].  (See also FIG. 5B, “Options to avoid overdraft” button and FIG. 5C, “Options to avoid overdraft” interface.).  The system may allow the user to avoid account overdraft by modifying upcoming withdrawals.  For example, the system may allow the use user to modify the withdrawals such as canceling the withdrawal transaction that may cause account overdraft.  See at least [0055].  See also [0067].).

While Maheshwari discloses the server computer system to cancel the expected transfer, Maheshwari does not expressly disclose the server computer system to cease attempts to determine whether the transfer associated with the expected transfer has been made.

However, Proulx discloses cease attempts to determine whether the transfer associated with the expected transfer has been made (Monitoring the status of an online transaction to determine that a user has not yet completed the transaction.  See at least [0016].  Monitoring can be paused or terminated.  See at least [0025].).
From the teaching of Proulx, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the server computing system of Maheshwari to cease attempts to determine whether the transfer has been made, using the technique taught by Proulx, in order to improve facilitate completion of transactions (see Proulx at least at [0002]-[0005]).

Claim 12 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Proulx, and in further view of US 20170032341 A1 (“Johnsrud”).
Regarding claim 2, the combination of Maheshwari and Proulx discloses the limitations of claim 1, as discussed above.  Maheshwari does not expressly disclose match one or more received transfers to one or more expected transfers; and mark the expected transfers having been matched as complete, and wherein determining whether the transfer associated with the expected transfer has been made includes determining whether the expected transfer has been marked as complete.

However, Johnsrud discloses match one or more received transfers to one or more expected transfers; and mark the expected transfers having been matched as complete, and wherein determining whether the transfer associated with the expected transfer has been made includes determining whether the expected transfer has been marked as complete (A comparison may be made between the expected amount of funds and the received amount of funds and, if the amounts match, the deposit transaction may be completed.  See at least [0054] and [0003].  Processing the deposit includes transmitting a notification to the first entity of the completion of the deposit.  See at least [0058].  The Examiner interprets sending a notification to the entity that the deposit has been complete as marking the expected transfer as complete.).
From the teaching of Johnsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to match one or more received transfers to one or more expected transfers, and to mark the expected transfers having been matched as complete, and to determine whether the transfer associated with the expected transfer has been made by determining whether the expected transfer has been marked as complete, as taught by Johnsrud, in order to improve efficiency and reduce errors of account reconciliation (see Johnsrud at least at [0001] and [0074]).

Regarding claim 3, the combination of Maheshwari, Proulx, and Johnsrud discloses the limitations of claim 2, as discussed above.  Maheshwari does not expressly disclose the matching is based on amounts of the expected transfers and amounts of the received transfers.

However, Johnsrud discloses the matching is based on amounts of the expected transfers and amounts of the received transfers (A comparison may be made between the expected amount of funds and the received amount of funds and, if the amounts match, the deposit transaction may be completed.  See at least [0054] and [0003].  Processing the deposit includes transmitting a notification to the first entity of the completion of the deposit.  See at least [0058].).
From the teaching of Johnsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to match based on amounts of the expected transfers and amounts of the received transfers, as taught by Johnsrud, in order to improve efficiency and reduce errors of account reconciliation (see Johnsrud at least at [0001] and [0074]).

Regarding claim 4, the combination of Maheshwari, Proulx, and Johnsrud discloses the limitations of claim 2, as discussed above, and Maheshwari further discloses determine an expected quantity of resources available at a defined future time by adjusting a current quantity of resources available to account for one or more of the expected transfers having associated value dates on or before the defined future time that have not yet been marked as complete (The system may determine a potential account overdraft based on the user account balance, the potential upcoming withdrawals, and the potential upcoming deposits. For example, the system may determine, at any time in the next several hours or next few days, whether the account balance will become negative, based on the formula: account balance−withdrawals+deposits and based on the chronological order of the transaction posting to the account.  The system may detect potential account overdrafts by performing a simulation of changes in account balance based on the different timings and occurrences withdrawals and deposits.  See at least [0049]-[0050].  The system may determine future withdrawal and deposits.  See at least [0052].  The Examiner interprets using the formula of adding and subtracting values from the account balance as adjusting a current quantity of resources available.).

Regarding claim 5, the combination of Maheshwari, Proulx, and Johnsrud discloses the limitations of claim 4, as discussed above, and Maheshwari further discloses determine an amount of borrowed resources to be provided to a recipient of the expected transfer based on the determined expected quantity of resources available at the defined future time (The system may determine a potential account overdraft based on the user account balance, the potential upcoming withdrawals, and the potential upcoming deposits. For example, the system may determine, at any time in the next several hours or next few days, whether the account balance will become negative, based on the formula: account balance−withdrawals+deposits and based on the chronological order of the transaction posting to the account.  See at least [0049]-[0050].  The system may provide options for the user to avoid the account overdraft. The options may include borrowing from others. The user may select one or more of these options to prevent account overdraft.  See at least [0054].  For example, the system may allow the user to contact others users in the user’s contact list or social media network to request and borrow money from other users. The user may use the mobile app of the payment service provider to select other users and send out borrowing requests by email or text message or post the borrowing request on a social media website. The system may generate request templates, such as “XX needs $50.” See at least [0059].  See also [0060]-[0062]. Funds from other users may be processed and deposited into the user's account in real time to avoid account overdraft.  See at least [0012].  The Examiner interprets generating the request template as determining an amount of borrowed resources to be provided to a recipient based on the determined expected quantity of resources available at a future time.).

Claim 13 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Proulx, in further view of Johnsrud, and in further view of US 20140042222 A1 (“Kurihara”).
Regarding claim 7, the combination of Maheshwari, Proulx, and Johnsonrud discloses the limitations of claim 2, as discussed above.  Maheshwari does not expressly disclose the cancelling includes ceasing attempts to match the expected transfer with received transfers.

However, Kurihara discloses the cancelling includes ceasing attempts to match the expected transfer with received transfers (If there is no matching transaction then settlement apparatus carries out an absence notification.  See at least [0044].  The Examiner interprets not finding a match and carrying out a notification as ceasing further attempts to match.).
From the teaching of Kurihara, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to cancel by ceasing further attempts to match the expected transfer with received transfers, using the technique of canceling that includes ceasing further attempts to match as taught by Kurihara, in order to facilitate the settlement process (see Kurihara at least at [0002]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Proulx, in further view of Johnsonrud, and in further view of US 20070061260 A1 (“deGroeve”).
Regarding claim 8, the combination of Maheshwari, Proulx, and Johnsonrud discloses the limitations of claim 2, as discussed above, and Maheshwari further discloses determine an expected quantity of resources available at a defined future time based on the expected transfer (The system may determine a potential account overdraft based on the user account balance, the potential upcoming withdrawals, and the potential upcoming deposits. For example, the system may determine, at any time in the next several hours or next few days, whether the account balance will become negative, based on the formula: account balance−withdrawals+deposits and based on the chronological order of the transaction posting to the account.  The system may detect potential account overdrafts by performing a simulation of changes in account balance based on the different timings and occurrences withdrawals and deposits.  See at least [0049]-[0050].  The system may determine future withdrawal and deposits.  See at least [0052].).

 Maheshwari does not expressly disclose the cancelling includes adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer.

However, deGroeve discloses the cancelling includes adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer (A debtor may reject an invoice.  The accounts receivable and accounts payable system may include an aggregation system that includes aggregation means for calculating for each participant the gross amount expected to be paid on a given date and the total gross amount expected to pay out on a given value date.  The aggregation means provides real-time data and can perform aggregation based on various characteristics of the financial information to be aggregated. For example, the aggregation means can specify that only authorized invoices be aggregated. Thus, the aggregate information can be used by a participant for forecasting purposes to view gross cash flows for each value date, or cash flow information segregated by characteristics of the underlying debts.  See at least [0094]-[0095].).
From the teaching of deGroeve, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to cancel by adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer, as taught by deGroeve, in order to increase the efficiency of processing accounts receivable and accounts payable and in order to increase efficiency while maintaining financial and managerial control (see deGroeve at least at [0005]); and in order to provide an information-rich settlement system that allows participants to achieve network economies and in order to reduce payment costs through aggregating and netting payments, while providing access to detailed information required to track and reconcile such payments (see deGroeve at least at [0006] and [0009]); and in order to provide information that can be used by a participant for forecasting purposes to view gross cash flows for each value date, or cash flow information segregated by characteristics of the underlying debts. (See deGroeve at least [0095]).

Claim 19 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Proulx, and in further view of US 20080065629 A1 (“Wallmeier”).
Regarding claim 9, the combination of Maheshwari and Proulx discloses the limitations of claim 1, as discussed above.  Maheshwari does not expressly disclose the trigger condition occurs upon detecting a defined time on the value date.

However, Wallmeier discloses the trigger condition occurs upon detecting a defined time on the value date (In one embodiment, at the predefined time period, which may be at the end of a business day or defined business cycle or period, the reconciliation device may be cleared in preparation for processing the data for the time interval.  See at least [0029].).
From the teaching of Wallmeier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trigger condition of Maheshwari to occur upon detecting a defined time on the value date, as taught by Wallmeier, in order to improve efficiency and accuracy of reconciliation (see Wallmeier at least at [0004]-[0008]).

Regarding claim 10, the combination of Maheshwari, Proulx, and Wallmeier discloses the limitations of claim 9, as discussed above.  Maheshwari does not expressly disclose the defined time is a close-of-business time.

However, Wallmeier discloses the defined time is a close-of-business time (In one embodiment, at the predefined time period, which may be at the end of a business day or defined business cycle or period, the reconciliation device may be cleared in preparation for processing the data for the time interval.  See at least [0029].).
From the teaching of Wallmeier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trigger condition of Maheshwari to occur upon detecting a defined time defined as a close-of-business time, as taught by Wallmeier, in order to improve efficiency and accuracy of reconciliation (see Wallmeier at least at [0004]-[0008]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Proulx, and in further view of US 20140012746 A1 (“Hanson”).
Regarding claim 11, the combination of Maheshwari and Proulx discloses the limitations of claim 1, as discussed above, and Maheshwari further discloses the notification includes a selectable option for the expected transfer (A button “options to avoid overdraft” may be provided with the overdraft information and the user may click on or select the button “options to avoid overdraft” to request or show different options available for preventing the detected account overdraft.  See at least [0054].  In some embodiments, the system may allow the user to change terms and/or arrangements of a transaction to avoid account overdraft.  See at least [0056].).

While Maheshwari discloses a selectable option for the expected transfer, Maheshwari does not expressly disclose a selectable option to define a new value date for the expected transfer.

However, Hanson discloses a selectable option to define a new value date for the expected transfer (The user may select a graphical indicator and may shift the graphical indicator either towards the left or right. The user may drag and drop the graphical indicator onto any date on the graph. This causes a change of bill payment date. When the graphical indicator is shifted towards the left, the bill payment is scheduled for an earlier date compared to the original bill payment date. When the graphical indicator is shifted towards the right, the bill payment is scheduled for a later date compared to the original bill payment date… the user may choose to delay the payment of the bill by shifting the bill payment date to a date later than the original bill payment date.  See at least [0068]. Upon shifting the graphical indicator, the user interface may present a window (e.g., a pop-up window) that describes the result of the shift. For example when the user shifts the graphical indicator from right to left, the window indicates that the bill payment date is now scheduled for four days earlier than the original bill payment date.  See at least [0069] and see also Figure 6, window 615.).
From the teaching of Hanson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the selectable options of Maheshwari to include a selectable option to define a new date value, as taught by Hanson, in order to enable a user to prevent their account balance from falling below zero (see Hanson at least at [0045]), in order to improve accuracy of account management/bill payment and reduce service calls from using requesting help in managing issues with account management/bill payment and reduce cost associated with account management/bill payment (see Hanson at least at [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150379644 A1 (“Danielak”) discloses detecting error events, such as account shortfalls, within networked computer systems operated by the financial institutions and other business entities.
US 20170195993 A1 (“Cole”) discloses a system, method, or computer program product for providing resource allocation based on available resources via an interactive resource interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN E ZEER/Examiner, Art Unit 3694